Reynolds, J.
Appeal from an order of the County *598Court, St. Lawrence County, denying, without a hearing, appellant’s application for a writ of error eorcm nobis. Respondent concedes that a hearing should be held before the trial court on the question of appellant’s insanity after conviction and before the time to appeal expired (People v. Mill, 8 N Y 2d 935), and, accordingly, such is directed. Order reversed, on the law, and matter remitted for further proceedings not inconsistent herewith. Gibson, P. J., Herlihy, Staley, Jr., and Brink, JJ., concur with Reynolds, J.